Citation Nr: 0828798	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.Snyder, Associate Counsel 


INTRODUCTION

The veteran served honorably on active duty from July 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 


FINDING OF FACT

The evidence of record does not show that the veteran's 
current bilateral sensorineural hearing loss is related to 
active duty service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
sensorineural hearing loss have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103(A) 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letters dated 
January 2006 and April 2008 to the veteran.  The letter 
advised the veteran that evidence showing that the hearing 
loss existed from service until the present time was needed 
to substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records (STR), VA 
outpatient treatment records (OTR) and the private medical 
records (PMR).  The veteran submitted PMR's and lay 
statements in support of his claim and the veteran was 
afforded a VA, compensation and pension (C&P), examination.  
Neither the appellant nor his or her representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that there are graphical audiograms of the 
record which usually would require translation by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(Holding that where an audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation).  However, in the present case, VA 
medical records clearly demonstrate that the veteran has a 
hearing loss disability within the meaning of VA regulations, 
and as such a remand solely for interpretation of the 
untranslated graphs to determine if there is a hearing loss 
disability would be unnecessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993.

Turning to the merits of the claim, the veteran seeks service 
connection for bilateral hearing loss.  Specifically, the 
veteran contends he damaged his hearing while in service from 
noise exposure to ammunition fire while participating in 
gunnery school.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

Service connection may also be granted for certain diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § § 1101, 1110, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection claims for hearing impairment are governed 
by 38 C.F.R. § 3.385.  This regulation provides hearing loss 
as a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels, or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385. 

Pure tone threshold averages (from 500 to 4000 Hz) were 58.75 
decibels (dB) in the right ear and 53.75 dB in the left ear.  
Here, based on the findings, the examiner noted, the veteran 
has a current hearing disability.  In addition, the pure tone 
auditory threshold was determined by speech recognition 
scores using the Maryland CNC word list indicated: 70% right 
ear, 96% left ear.  In the April 2006 VA audiological 
examination, the examiner concluded that the veteran 
currently has moderate to severe sensorineural hearing loss 
in the right ear and a mild to severe sensorineural hearing 
loss in the left ear with good word recognition in the left 
and poor word recognition in the right ear.  

As stated above, the veteran claimed hearing loss is due to 
in-service gunnery school.  However, the STRs dated from June 
1944 to June 1946 are unremarkable for hearing loss 
complaints.  Furthermore, the veteran's separation 
examination, dated June 1946, indicated normal whisper test 
hearing at 15 feet.  

The veteran offered lay statements in September 2005, January 
and May of 2006.  Each statement contended an in service 
hearing loss, due to gunnery school and standing next to 3-
inch guns, and that upon separation the veteran was told by 
the Navy that he had a hearing loss disability at 10% or 15%.  
While the veteran opines that his current hearing loss is 
causally or etiologically related to service, he is not shown 
to have the requisite competence to render such an opinion 
especially one involving the evaluation of numeric test data 
resulting from clinical testing and applied to VA's 
regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992);  Espiritu v. Derwinski, 2 Vet App. 492, 494 (1992).   

Even assuming the veteran had hearing loss during service, 
service connection is not otherwise warranted as there is no 
competent medical evidence of a nexus.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran submitted PMRs from January and February 2007.  
While there was a notation in the audiological examination 
for sensorineural hearing loss, the veteran's physician did 
not interpret the examination nor document any rationale for 
etiology of the current hearing loss.  

The veteran underwent a VA audiological examination in April 
2006.  The examiner conducted a review of the veteran's claim 
file and found there was no competent medical evidence of a 
nexus to the hearing loss and service.  The examiner opined 
that the present hearing loss was less as likely as not 
caused by or a result of the veteran's military service.  In 
addition, the examiner noted that the veteran had 
occupational noise exposure due to operating a dairy farm for 
20 plus years.  

Nor is there any evidence of continuity of symptomatology.  
Although, the veteran stated that he first injured his 
hearing in service in the 1940's, the first notation of a 
hearing complaint was not until January 2004.  In other 
words, the medical evidence of record reflects a gap of at 
least 58 years between the veteran's separation from service 
and the time he sought relief for the hearing disability.  
The veteran did not apply for benefits until approximately 
six decades years after separation.  See Forshey v. West, 12 
Vet. App. 71 (1998).  Therefore, under the circumstances, 
continuity of symptomatology does not provide for an 
alternative basis by which to award the veteran service 
connection.  See Forshey v. West, 12 Vet. App. 71 (1998).  

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between the 
currently diagnosed bilateral hearing loss and the separation 
from active military service.  The STRs showed no findings to 
suggest a relationship to active military service.  The 
examiner conducted a review of the veteran's claim file and 
found there are no objective medical records which showed 
hearing loss to a compensable degree within one year of 
separation from service.  In fact, in the April 2006 VA 
audioloigical examination report, the veteran stated he had a 
sudden loss of hearing in his right ear in 2004 after 
application of ear drops.  Furthermore, as stated above, the 
veteran operated a diary farm for 20 plus years after 
service.  The intercurrent causes further vitiate an 
establishment of a nexus.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) (service connection for hearing loss may be 
denied for intercurrent causes). 

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under the laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised, in dated letter of January 2006 
detailed above, to submit medical evidence of a relationship 
between the current disability and injury during military 
service.  

For all the reasons set forth above, the preponderance of 
evidence is against the veterans claim and therefore, service 
connection is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  



___________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


